Citation Nr: 0119337	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension secondary 
to a solitary pelvic kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought. 

Although having requested a hearing before the RO, the 
veteran withdrew his request in a October 2000 written 
request.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  A December 1999 medical opinion reported the veteran's 
hypertension is unrelated to his service-connected solitary 
pelvic kidney.


CONCLUSION OF LAW

Hypertension is etiologically unrelated to a service-
connected solitary pelvic kidney.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for service 
connection for hypertension secondary to a solitary pelvic 
kidney.  Service connection was established in September 1979 
for the veteran's solitary left pelvic kidney, a congenital 
condition, on the basis of aggravation.  In the context of 
the current claim, the veteran maintains that his 
hypertension is secondary to the service-connected solitary 
kidney.  

The Board notes that there is adequate medical evidence of 
record supporting findings of hypertension.  As such, the 
focus of this appeal will be on the relationship, if any, 
between the veteran's current hypertension disorder and his 
service-connected disability. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous private medical records 
in the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

There are no records of complaints, treatment or findings of 
hypertension in service or within a year after separation.  
The earliest clinical treatment records regarding 
hypertension are dated many years after service.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In December 1999, the veteran was afforded a VA examination.  
The examiner's impression was that the veteran had 
hypertension, "probably essential", and the examiner felt 
that the hypertension was unrelated to his congenital 
solitary left pelvic kidney. 

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
hypertension.  In summary, there is no medical opinion 
suggesting that the currently diagnosed disorder is related 
to or due to some other incident of the veteran's active 
military service or to a service connected disability.  There 
do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claim.  In 
view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service or a service 
connected disability, further development or examination is 
not considered necessary.  The preponderance of the evidence 
is against the veteran's claim.  As such. there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 


ORDER

Entitlement to service connection for hypertension is denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

